Citation Nr: 1632608	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to anxiety disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to November 1967, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Milwaukee, Wisconsin.

In April 2015, the Veteran and his brother-in-law testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his acquired psychiatric disorder, diagnosed as anxiety disorder NOS, is causally related to his military service.



CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for anxiety disorder NOS herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. §§ 4.125 , 4.126. Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders. The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130. As this appeal was certified to the Board in January 2015, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.    

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1) ; see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a Veteran's alleged stressor was not combat-related, then a Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record. A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity." See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a Veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843  (Jul 13, 2010). 

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki, 6 Vet. App. at 98.

In addition, in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he has an acquired psychiatric disorder as a result of the daily trauma of experiencing incoming enemy fire while serving in Vietnam.  See June 2013 statement; April 2015 Board hearing testimony.  In this regard, he testified that, as a result of such experiences, he was constantly afraid for his life while in Vietnam.

As an initial matter, the Board finds that the Veteran has a current diagnosis of an acquired psychiatric disorder.  In this regard, while an April 2013 VA examination determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, she diagnosed anxiety disorder NOS.  There are no other diagnosed acquired psychiatric disorders.  

Furthermore, the Board finds that, while the Veteran did not serve in combat, his testimony as to experiencing incoming enemy fire while serving in Vietnam is consistent with the places, types, and circumstances of his service.  In this regard, his service personnel records reflect service in Vietnam from March 1966 to March 1967 with participation in the Vietnam Counter Offensive Campaign and the Vietnam Counter Offensive Phase II.  Furthermore, such indicate that his military occupational specialty was that of a cannoneer.  Therefore, the Board finds that the Veteran was exposed to incoming enemy fire while serving in Vietnam.

Finally, with regard to a relationship between the Veteran's diagnosed anxiety disorder NOS and his military service, the April 2013 VA examiner offered a positive nexus opinion.  In this regard, she noted his report of experiencing incoming fire while in Vietnam and resulting feelings of fear.  She further observed that the Veteran reported symptom onset at the time of his military service and a statement from his spouse was consistent with such report.  Based on her review of the record, an interview with the Veteran, and a mental status examination, the examiner determined that it was at least as likely as not that he met the DSM-IV diagnostic criteria for a diagnosis of anxiety disorder NOS, and such was related to his military service.

Therefore, the Board resolves all doubt in the Veteran's favor and finds that his acquired psychiatric disorder, diagnosed as anxiety disorder NOS, is causally related to his military service.  Consequently, service connection for such disorder is warranted. 


ORDER

Service connection for anxiety disorder NOS is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim of entitlement to service connection for a sleep disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).

In this regard, the Board notes that the Veteran initially brought a claim for entitlement to service connection for sleep apnea, to include as secondary to his acquired psychiatric disorder, in March 2012.  However, through statements of record and at his April 2015 Board hearing, he reported that his now service-connected anxiety disorder NOS interfered with his sleep, to include with symptoms of difficulty falling and staying asleep and nightmares.  Consequently, in light of the Board's award of service connection for an anxiety disorder NOS herein, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the nature of his claimed sleep disorder, and whether such is caused or aggravated by his anxiety disorder NOS.

Furthermore, while the Veteran reported that he had discussed his sleep symptomatology with his primary care physician, a Dr. H.  Upon a review of the VA treatment records on file, Dr. H. practices at the Milwaukee, Wisconsin, VA Medical Center.  Therefore, on remand, updated VA treatment records dated from August 2014 to the present should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from August 2014 to the present from the Milwaukee VA Medical Center. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed sleep disorder.  The record, to include a copy of this remand, should be reviewed by the examiner.  All necessary tests and studies should be conducted.  Thereafter, the examiner should address the following inquiries:

(A)  Please identify all sleep disorders, separate and distinct from the Veteran's anxiety disorder NOS, found to be present.  In this regard, the examiner should specifically indicate whether the Veteran has a diagnosis of sleep apnea and/or insomnia.  

(B)  For each diagnosed sleep disorder separate and distinct from the Veteran's anxiety disorder NOS, the examiner should offer an opinion as whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to the Veteran's military service or, in the alternative, caused or aggravated by his anxiety disorder NOS.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examination report should include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


